         Case 3:17-cv-00325-SRU Document 108 Filed 03/30/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  PEDRO GONZALEZ TORRES,
       Plaintiff,                                             No. 3:17-cv-00325 (SRU)

          v.

  UCONN HEALTH, et al.,
      Defendants.

                         CONFERENCE MEMORANDUM AND ORDER

       On March 19, 2020, I held a telephone conference off the record with Scott T. Garosshen,

attorney for the plaintiff, Pedro Gonzalez Torres; and Carmel A. Motherway, attorney for the

remaining defendants. The purpose of the call was to discuss the plaintiff’s request for pro bono

funding for an expert.

       During the conference, I encouraged plaintiff’s counsel to meet with Judicial Officer

Hawkins in an effort to resolve the case before taking up his request to incur expenses. I also

directed plaintiff’s counsel to file an initial motion to incur expenses up to $2,000. Finally, I

encouraged both parties to attempt to resolve the case before incurring additional expenses.

       So ordered.

Dated at Bridgeport, Connecticut, this 30th day of March 2020.


                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge
